DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 and 103 rejection of claims 1-20 have been considered and found persuasive due to amendments and arguments on pgs. 6-8, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Iwase et al. (US 2020/0051545) in view of Hu et al. (CN 110085245) teach obtaining speech data from a speaker; measuring a level of external noise; extracting an utterance feature from the speech data; generating a feature vector representing the utterance feature; applying the feature vector, text data, and at least one parameter for controlling speech synthesis to a pre-trained speech synthesis model including a text-to-speech synthesis model; and generating synthesized speech data using an output value from the pre-trained speech synthesis model (Iwase [Figs. 1-2] [0065-0085] [0304-0310] Hu [pgs. 6-9] [Fig. 1]).
The difference between the prior art and the claimed invention is that Iwase nor Hu explicitly teach wherein the at least one parameter includes a parameter for adjusting a level of applying a Lombard effect to the synthesized speech data using the parameter based on the level of the external noise exceeding a preset threshold.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Iwase and Hu to include wherein the at least one parameter includes a parameter for adjusting a level of applying a Lombard effect to the synthesized speech data using the parameter based on the level of the external noise exceeding a preset threshold. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656